UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2008 Commission File Number 0-09115 MATTHEWS INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) COMMONWEALTH OF PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Stock, $1.00 par value NASDAQ Global Select Market System Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405a of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of the Class A Common Stock outstanding and held by non-affiliates of the registrant, based upon the closing sale price of the Class A Common Stock on the NASDAQ Global Select Market System on March 31, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $1.5 billion. As of October 31, 2008, shares of common stock outstanding were: Class A Common Stock 30,565,778 shares Documents incorporated by reference: Specified portions of the Proxy Statement for the 2009 Annual Meeting of Shareholders are incorporated by reference into Part III of this Report. The index to exhibits is on pages 72-74. PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION: Any forward-looking statements contained in this Annual Report on Form 10-K (specifically those contained in Item 1, "Business", Item 1A, “Risk Factors” and Item 7, "Management's Discussion and Analysis of Financial Condition and Results of Operations") are included in this report pursuant to the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.Such forward-looking statements involve known and unknown risks and uncertainties that may cause the Company's actual results in future periods to be materially different from management's expectations.Although Matthews International Corporation (“Matthews” or the “Company”) believes that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove correct.Factors that could cause the Company's results to differ materially from the results discussed in such forward-looking statements principally include changes in domestic or international economic conditions, changes in foreign currency exchange rates, changes in the cost of materials used in the manufacture of the Company’s products, changes in death rates, changes in product demand or pricing as a result of consolidation in the industries in which the Company operates, changes in product demand or pricing as a result of domestic or international competitive pressures, unknown risks in connection with the Company's acquisitions and technological factors beyond the Company's control.In addition, although the Company does not have any customers that would be considered individually significant to consolidated sales, changes in the distribution of the Company’s products or the potential loss of one or more of the Company’s larger customers are also considered risk factors. ITEM 1.BUSINESS. Matthews, founded in 1850 and incorporated in Pennsylvania in 1902, is a designer, manufacturer and marketer principally of memorialization products and brand solutions.Memorialization products consist primarily of bronze memorials and other memorialization products, caskets and cremation equipment for the cemetery and funeral home industries.Brand solutions include graphics imaging products and services, marking products, and merchandising solutions. The Company's products and operations are comprised of six business segments:Bronze, Casket, Cremation, Graphics Imaging, Marking Products and Merchandising Solutions.The Bronze segment is a leading manufacturer of cast bronze memorials and other memorialization products, cast and etched architectural products and is a leading builder of mausoleums in the United States.The Casket segment is a leading casket manufacturer and distributor in North America and produces a wide variety of wood and metal caskets.The Cremation segment is a leading designer and manufacturer of cremation equipment and cremation caskets primarily in North America. The Graphics Imaging segment manufactures and provides brand solutions, printing plates, gravure cylinders, pre-press services and imaging services for the primary packaging and corrugated industries.The Marking Products segment designs, manufactures and distributes a wide range of marking and coding equipment and consumables, and industrial automation products for identifying, tracking and conveying various consumer and industrial products, components and packaging containers.The Merchandising Solutions segment designs and manufactures merchandising displays and systems and provides creative merchandising and marketing solutions services. At October 31, 2008, the Company and its majority-owned subsidiaries had approximately 5,000 employees.The Company's principal executive offices are located at Two NorthShore Center, Pittsburgh, Pennsylvania 15212, its telephone number is (412) 442-8200 and its internet website is www.matw.com.The Company files all required reports with the Securities and Exchange Commission (“SEC”) in accordance with the Exchange Act.These reports are available free of charge on the Company’s website as soon as practicable after being filed or furnished to the SEC. The reports filed with the SEC are also available to read and copy at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549 or by contacting the SEC at 1-800-732-0330.All reports filed with the SEC can be found on its website at www.sec.gov. The following table sets forth reported sales and operating profit for the Company's business segments for the past three fiscal years.Detailed financial information relating to business segments and to domestic and international operations is presented in Note 15 (“Segment Information”) to the Consolidated Financial Statements included in Part II of this Annual Report on Form 10-K. 2 ITEM 1. BUSINESS, continued Years Ended September 30, 2008 2007 2006 Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Sales to unaffiliated customers: Memorialization: Bronze $ 243,063 29.7 % $ 229,850 30.7 % $ 218,004 30.4 % Casket 219,792 26.8 210,673 28.1 200,950 28.1 Cremation 26,665 3.3 25,166 3.3 25,976 3.6 489,520 59.8 465,689 62.1 444,930 62.1 Brand Solutions: Graphics Imaging 203,703 24.9 146,049 19.5 140,886 19.7 Marking Products 60,031 7.3 57,450 7.7 52,272 7.3 Merchandising Solutions 65,369 8.0 80,164 10.7 77,803 10.9 329,103 40.2 283,663 37.9 270,961 37.9 Total $ 818,623 100.0 % $ 749,352 100.0 % $ 715,891 100.0 % Operating profit: Memorialization: Bronze $ 71,576 53.8 % $ 66,298 59.3 % $ 65,049 57.1 % Casket 23,339 17.6 11,801 10.6 16,971 14.9 Cremation 5,474 4.1 3,631 3.2 3,372 3.0 100,389 75.5 81,730 73.1 85,392 75.0 Brand Solutions: Graphics Imaging 18,617 14.0 14,439 12.9 16,554 14.5 Marking Products 9,137 6.9 9,931 8.9 9,066 8.0 Merchandising Solutions 4,809 3.6 5,724 5.1 2,872 2.5 32,563 24.5 30,094 26.9 28,492 25.0 Total $ 132,952 100.0 % $ 111,824 100.0 % $ 113,884 100.0 % In fiscal 2008, approximately 69% of the Company's sales were made from the United States, and 27%, 2%, 1% and 1% were made from Europe, Canada, Australia and China, respectively. For further information on Segments see Note 15, “Segment Information” in Item 8 - “Financial Statements and Supplementary Data” on pages 57 through 58 of this report. Bronze segment products are sold throughout the world with the segment's principal operations located in the United States, Europe, Canada, and Australia.Casket segment products are primarily sold in North America. Cremation segment products and services are sold primarily in North America, as well as Asia, Australia, and Europe.Products and services of the Graphics Imaging segment are sold primarily in the United States and Europe.The Marking Products segment sells equipment and consumables directly to industrial consumers and distributors in the United States and internationally through the Company's subsidiaries in Canada, Sweden and China, and through other foreign distributors.Matthews owns a minority interest in Marking Products distributors in Asia, Australia and Europe.Merchandising Solutions segment products and services are sold principally in the United States. 3 ITEM 1. BUSINESS, continued MEMORIALIZATION PRODUCTS AND MARKETS: Bronze: The Bronze segment manufactures and markets products used primarily in the cemetery and funeral home industries.The segment's products, which are sold principally in the United States, Europe, Canada and Australia, include cast bronze memorials and other memorialization products used primarily in cemeteries.The segment also manufactures and markets cast and etched architectural products, that are produced from bronze, aluminum and other metals, which are used to identify or commemorate people, places, events and accomplishments. Memorial products, which comprise the majority of the Bronze segment's sales, include flush bronze memorials, flower vases, crypt plates and letters, cremation urns, niche units, cemetery features and statues, along with other related products and services. Flush bronze memorials are bronze plaques which contain personal information about a deceased individual such as name, birth date, death date and emblems.These memorials are used in cemeteries as an alternative to upright and flush granite monuments.The memorials are even or "flush" with the ground and therefore are preferred by many cemeteries for easier mowing and general maintenance.In order to provide products for the granite memorial and mausoleum markets, the Company's other memorial products include community and family mausoleums, granite monuments and benches, bronze plaques, letters, emblems, vases, lights and photoceramics that can be affixed to granite monuments, mausoleums, crypts and flush memorials. Matthews is a leading builder of mausoleums within North America.Principal customers for memorial products are cemeteries and memorial parks, which in turn sell the Company's products to the consumer. Customers of the
